Citation Nr: 1411934	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-16 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for liver disease, claimed as Gilbert's Disease.

2.  Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active naval service from June 1973 to June 1977, active air service from September 2001 to September 2003, and service in the Navy and Air Force Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction was subsequently returned to the RO in Louisville, Kentucky and then transferred to the RO in Indianapolis, Indiana. 

The Veteran testified before the undersigned Veterans Law Judge at a January 2012 videoconference hearing.  A transcript is associated with the claims file.

The Board remanded the case for additional development in March 2012.

The Board has reviewed the physical and Virtual VA claims files.

The issue of entitlement to service connection for liver disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's migraines comprise an organic disease of the nervous system which manifested to a compensable degree within one year of his separation from service.


CONCLUSION OF LAW

The criteria for service connection for migraines have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has migraines that were caused by prolonged exposure to paint fumes without adequate respiratory protection during his service as an aircraft armament system craftsman.  Transcript of Record pp. 22-23.

A disability is presumed service-connected if the Veteran had at least 90 days of active service and the disability at issue is a chronic disease that manifested to a degree of 10 percent or more within a presumptive period following the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  An organic disease of the nervous system is considered a chronic disease.  38 C.F.R. § 3.309(a).

In March 2012, a VA examiner opined that the Veteran has migraines which constitute an organic neurological disability, and that his migraines first manifested to a compensable level within one year of his September 2003 discharge.

As this decision represents a full grant of the benefits on appeal, discussion of VA's duty to notify and assist is unnecessary.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 


ORDER

Service connection for migraines is granted.


REMAND

A remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

VA failed to substantially comply with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Board remand confers "a right to compliance with the remand orders").  While the Veteran was given an examination in March 2012, the examiner's opinion regarding whether the Veteran has a current diagnosis of hereditary Gilbert's Disease and, if so, whether it was aggravated by his active service is inadequate.  

It is unclear from the opinion whether the Veteran has current diagnoses that clearly and unmistakably preexisted his active service.  The examiner opined that the Veteran's "claimed condition" clearly and unmistakably preexisted his active service, but also opined that it was not possible to confirm a diagnosis of Gilbert's Disease or Gilbert's Syndrome with certainty based on intermittent evaluation of two enzymes.  Instead, the examiner determined that the Veteran had current diagnoses of abnormal liver enzymes, fatty liver, and hyperbilirubinemia.  

It is also unclear whether the examiner opined that the Veteran's "claimed condition" was clearly and unmistakably not aggravated beyond its natural condition by his active service.  The examiner indicated that a review of medical literature did not reveal evidence supporting an association between Gilbert's Disease and exposure to paint fumes, but did not address any aggravation pertaining to abnormal liver enzymes, fatty liver, and hyperbilirubinemia.  

Further, it is unclear why it is not possible to confirm a diagnosis of Gilbert's Disease or Gilbert's Syndrome.  The examiner listed a number of lab results within the opinion, but did not provide clear medical reasoning.  The Board does not have the medical expertise to interpret these results.  

In addition, the examiner appears to have ignored pertinent evidence, as the examiner failed to address the Material Safety Data Sheets, submitted by the Veteran, which indicate that prolonged exposure to chemical solvent ingredients in certain aerosol paints "may cause adverse effects of the liver."

Finally, it is unclear whether the diagnoses of abnormal liver enzymes, fatty liver, and hyperbilirubinemia are etiologically related to the Veteran's active service, as the record does not contain an opinion pertaining to these diagnoses and the examiner did not provide one.  

The Board does not have the medical expertise to determine the nature and etiology of any liver disease; the claim must be remanded for additional development.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate); 38 C.F.R. § 19.9(a) (2013).

VA should schedule the Veteran for another examination and obtain another opinion regarding the nature and etiology of any liver disease.

Accordingly, the case is REMANDED for the following action:

1. First, obtain any outstanding treatment records, including from VA, the Social Security Administration (SSA), Vine Grove Family Medicine, Hardin Memorial Hospital, and United Regional Healthcare System dated since January 2005.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any liver disease. Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA that is not already of record. The examiner should review this Remand and the claims file and perform all indicated studies. 

The examiner should determine whether the Veteran currently has, or had during the period on appeal (since March 24, 2009), any diagnosis related to the liver, to include Gilbert's Disease.  If the examiner finds it is not possible to determine with certainty whether the Veteran has Gilbert's Disease, please provide a clear medical explanation and rationale.

If the examiner finds the Veteran does have, or had at any point since March 24, 2005, a diagnosis of a liver disease or defect, the examiner MUST provide an opinion, based on examination results and the record, regarding:

a) whether any such liver disease clearly and unmistakably (it is medically undebatable) preexisted the Veteran's September 2001 enlistment into service.  The examiner must point to specific instances in the record that support this opinion.

If the answer to (a) is yes, then the examiner should provide an opinion regarding:

b) whether any preexisting liver disease was clearly and unmistakably (it is medically undebatable) not permanently aggravated beyond its natural progression by the Veteran's active service (i.e., worsened in service to a permanent degree beyond that which would be due to the natural progression of the disease).  

The examiner MUST consider the Veteran's lay testimony and the submitted Material Safety Data Sheets, which state that prolonged exposure to chemical solvent ingredients in certain aerosol paints "may cause adverse effects of the liver."

c) If a congenital defect is diagnosed, the examiner MUST discuss whether there is any evidence of a superimposed disease or injury in service that resulted in an additional current liver disability.

d) If the examiner does not find clear and unmistakable evidence that any currently diagnosed liver disease preexisted service and was not aggravated in service, the examiner MUST provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has a liver disorder that is etiologically related to his active service. 

The opinion MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms as well as the submitted Material Safety Data Sheets, which state that prolonged exposure to chemical solvent ingredients in certain aerosol paints "may cause adverse effects of the liver."

Please provide the basis for any diagnosis and a complete medical rationale for the opinion. 

3. Then, the RO or AMC should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


